CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying amended quarterly report on Form 10-QSB of HSM Holdings, Inc. for the period ending March 31, 2007, I, Anthony Hu, Chief Executive Officer of HSM Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such amended Quarterly Report of Form 10-QSB for the year ending March 31, 2007,, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such amended Quarterly Report on Form 10-QSB for the year ended March 31, 2007, fairly represents in all material respects, the financial condition and results of operations of HSM Holdings, Inc. Date: August8, 2007 HSM Holdings, Inc. By: /s/ Anthony Hu Chief Executive Officer
